    Case 3:18-cv-02740-N Document 10 Filed 11/10/18                  Page 1 of 2 PageID 29


                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SHARONDA L. FREEMAN,
                                                      Case No. 3:18-cv-02740-N
Plaintiff,
                                                      Honorable Judge David C. Godbey
        v.

FLAGSHIP RESORT DEVELOPMENT
CORPORATION,

Defendant.

                                     NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE SHARONDA L. FREEMAN (“Plaintiff”), hereby notifies the

Court that the Plaintiff and Defendant, have settled all claims between them in this matter and

are in the process of completing the final closing documents and filing the dismissal. The Parties

anticipate this process to take no more than 60 days and request that the Court retain jurisdiction

for any matters related to completing and/or enforcing the settlement. The Parties propose to file

a stipulated dismissal with prejudice with 60 days of submission of this Notice of Settlement and

pray the Court to stay all proceedings until that time.

Respectfully submitted this 10th day of November 2018.



                                                              s/ Nathan C. Volheim
                                                              Nathan C. Volheim, #6302103
                                                              Sulaiman Law Group, Ltd.
                                                              2500 S. Highland Avenue, Suite 200
                                                              Lombard, IL 60148
                                                              (630) 575-8181
                                                              nvolheim@sulaimanlaw.com
                                                              Attorney for Plaintiff




                                                  1
    Case 3:18-cv-02740-N Document 10 Filed 11/10/18                  Page 2 of 2 PageID 30


                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of

record.


                                                              s/ Nathan C. Volheim
                                                              Nathan C. Volheim




                                                  2
